UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):December 5, 2007 NOBLE CORPORATION (Exact name of Registrant as specified in its charter) Cayman Islands 001-31306 98-0366361 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification number) 13135 South Dairy Ashford, Suite 800 Sugar Land, Texas 77478 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (281) 276-6100 CHECK THE APPROPRIATE BOX BELOW IF THE FORM 8-K FILING IS INTENDED TO SIMULTANEOUSLY SATISFY THE FILING OBLIGATION OF THE REGISTRANT UNDER ANY OF THE FOLLOWING PROVISIONS (SEE GENERAL A.2. BELOW): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-2(c)) FORM 8-K ITEM 7.01. Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item 7.01 the Noble Corporation and Subsidiaries Fleet Status Update as of December 5, 2007 of the Registrant, which is attached as Exhibit 99.1 and will be published on the Registrant’s Web site at http://www.noblecorp.com.The report provides certain summary information about the operations of the drilling units of the Registrant.The report is being furnished in accordance with Rule 101 (e) (1) under Regulation FD and shall not be deemed to be filed. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits Exhibit 99.1 Noble Corporation and Subsidiaries Fleet Status Update as of December 5, 2007. 2 FORM 8-K SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NOBLE CORPORATION Date:December 5, 2007 By: /s/ THOMAS L. MITCHELL Thomas L. Mitchell, Senior Vice President and Chief Financial Officer, Treasurer and Controller 3 FORM 8-K INDEX TO EXHIBITS Exhibit No. Description Exhibit 99.1 Noble Corporation and Subsidiaries Fleet Status Update as of December 5, 2007. 4
